Title: From Thomas Jefferson to Albert Gallatin, 30 June 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     June 30. 05
                  
                  I find by the inclosed letter from Henry Sheaff, that after having been once an immense sufferer as security for Robert Morris, he is now likely to be so again as security for Peter Kuhn. a man in distress may be pardoned the error of supposing that in a public transaction he can have a resource in the private regard of a public officer. but considering him as an innocent security, for a very large sum, as one sincerely meaning to discharge his engagements & asking time only that he may avoid useless sacrifice and make the most of his funds for the public benefit as well as his own, and indeed as a citizen entitled to be covered by the government from unnecessary loss, I presume he may expect such indulgence as these considerations & the course of business in the department justify. are these definite as to time, or indefinite & governed by circumstances?
                  When do you propose to leave town? I wish to know, because I must ask mr Smith’s attendance previous to your departure, to consult on the depredations committed on our commerce.
               